  Case 2:19-bk-50766                    Doc 7 Filed 02/15/19 Entered 02/16/19 00:26:24                                  Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Exceptional Innovation, Inc.                                      Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name                            EIN 42−1623444
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 2/12/19
Case number: 2:19−bk−50766                Case Assigned To: John E. Hoffman Jr.


Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


Do not file this notice with any proof of claim or other filing in the case.
                                                 About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                       Exceptional Innovation, Inc.

2.      All other names used in the
        last 8 years

3.     Address                               480 Olde Worthington Rd., Suite 350
                                             Westerville, OH 43082

4.     Debtor's attorney                     J Matthew Fisher                                       Contact phone (614) 221−8500
                                             Allen, Kuehnle Stovall & Neuman LLP
       Name and address                      17 South High Street, Suite 1220                       Email: fisher@aksnlaw.com
                                             Columbus, OH 43215

5.     Bankruptcy trustee                    Christal L Caudill                                     Contact phone 614−389−4940
                                             3757 Attucks Drive
       Name and address                      Powell, OH 43065                                       Email: trusteepleadings@caudill−law.com
                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
   Case 2:19-bk-50766                     Doc 7 Filed 02/15/19 Entered 02/16/19 00:26:24                                               Desc Imaged
                                               Certificate of Notice Page 2 of 4
Debtor Exceptional Innovation, Inc.                                                                                     Case number 2:19−bk−50766
6. Bankruptcy clerk's office        170 North High Street                                                          Hours open 9:00 am − 4:00 pm
                                    Columbus, OH 43215−2414                                                        Monday through Friday
   Documents in this case may be filed at this
   address. You may inspect all records filed                                                                      Contact phone (614)469−6638
   in this case at this office or online at
   www.pacer.gov.
                                                                                                                   Date: 2/13/19

7. Meeting of creditors                          March 21, 2019 at 09:30 AM                                        Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. If     170 North High Street, Suite 100,
   questioned under oath. In a joint case,       so, the date will be on the court docket. No unauthorized         Columbus, OH 43215
   both spouses must attend. Creditors may       cellular phones, cameras, recording devices, weapons,
   attend, but are not required to do so.        pagers or other portable electronic devices are permitted
                                                 on the court's premises.


8. Creditors with a foreign                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                       extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


9. Proof of Claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
   Please do not file a proof of claim unless    later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   you receive a notice to do so.                that you may file a proof of claim and stating the deadline.

10. Abandonment                               Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon the
                                              request of any party in interest or upon the trustee's determination that there is no equity in the property
                                              for the benefit of unsecured creditors and that the property is burdensome. Further notice to creditors
                                                    and other parties in interest is not required for the abandonment of any property unless a party in
                                                      interest, before the conclusion of the § 341 meeting, files a request for further notice of
                                           abandonment with        service of such notice on the trustee, or unless further notice is ordered by the court or
                                           requested by
                                              the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic
Bankruptcy Noticing (EBN) service. EBN is reliable, fast, and efficient. Additional details and registration are available at:
https://bankruptcynotices.uscourts.gov
  Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                      page 2
      Case 2:19-bk-50766        Doc 7 Filed 02/15/19 Entered 02/16/19 00:26:24                Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                        Southern District of Ohio
In re:                                                                                 Case No. 19-50766-jeh
Exceptional Innovation, Inc.                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0648-2          User: poseyd                 Page 1 of 2                   Date Rcvd: Feb 13, 2019
                              Form ID: 309C                Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +Exceptional Innovation, Inc.,     480 Olde Worthington Rd., Suite 350,
                 Westerville, OH 43082-7067
19686476        ARINC DIRECT,    2551 Riva Road M/S 6-2566,    Annapolis, MD 21401-7465
19686475       +Andres Umana,    9140 Burnet Ave., #3,    North Hills, CA 91343-2341
19686477       +Billings & Associates, LLC,    P.O. Box 1557,    Westerville, OH 43086-1557
19686478       +Blueport, Inc.,    2 Annette Road,    Foxboro, MA 02035-1367
19686479        CAE SimuFlite Inc,    2929 West Airfield Drive,    DFW Airport,    Dallas, TX 75261-4508
19686480       +CHEFFY PASSIDOMO,    821 Fifth Ave. South,    Naples, FL 34102-6621
19686481       +CMC Industrial I, LLC,    P.O. Box 72306,    Cleveland, OH 44192-0002
19686482        CSC,   251 Little Falls Drive,     Wilmington, DE 19808-1674
19686483        CT Corporation,    3 University Plaza Drive Suite 506,    Hackensack, NJ 07601
19686487       +DLA Piper LLP,    P.o. Box 75190,    Baltimore, MD 21275-5190
19686484        Daniel Wolf,    2235 Old East Pine Trail,    Midland, MI 48642
19686486       +Deutsche Bank Trust Company Americas,     60 Wall Stret, 16th Floor,    New York, NY 10005-2865
19686488       +Flyingviolin, Inc,    1750 Manhattan Ave.,    Hermosa Beach, CA 90254-3455
19686489       +GANFER SHORE LEEDS & ZAUDERER LLP,     360 Lexington Avenue,    New York, NY 10017-6502
19686491       +JC & COMPANY,    125 West Mulberry Street,    Lancaster, OH 43130-3014
19686494       +MERRY KNOWLTON,    1309 Azalea Drive,    Reynoldsburg, OH 43068-1296
19686493        MedAire,   4722 N 24th St. Ste. 450,     Phoenix, AZ 85016-4854
19686495       +Odyssey Electronics, LLC,    5167 wagon Wheel lane,    Columbus, OH 43230-1599
19686496       +Ohio Atty General, Collec. Enforcement,     Attn: Bankruptcy Unit,
                 150 East Gay Street, 21st Floor,     Columbus, OH 43215-3191
19686497       +Ohio Bureau of Workers’ Compensation,     Attn. Law Section Bankruptcy Unit,    P.O. Box 15667,
                 Columbus, OH 43215-0667
19686498       +Ohio Department of Job & Family Services,     Office of Legal Services,
                 30 E. Broad Street, 31st Floor,     Columbus, OH 43215-3414
19686501       +Preston Williamson,    2808 Jason Ct,    Thousand Oaks, CA 91362-4680
19686505       +ROCKWELL COLLINS,    400 Collins Road,    Cedar Rapids, IA 52498-0505
19686502       +Ralph Salisbury,    3886 Aztec Ct.,    Simi Valley, CA 93063-2821
19686503        Rober Freeman,    4130 E. 5th Ave.,    Midlothian, VA 23113
19686504       +Robert Greene,    10750 Wilshire Blvd., Suite 406,    Los Angeles, CA 90024-4488
19686507       +SM Aviation Leasing LLC,    480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686508       +ST INVESTMENT PROPERTIES,    480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686506      #+Signature Flight Support Corp,     201 South Orange Avenue, Suite 1100,    Orlando, FL 32801-3464
19686509       +Terry Casto,    411 Walnut St., #2606,    Green Cove Springs, FL 32043-3443
19686510       +Teterboro Airport,    111 Industrial Ave,    Teterboro,, NJ 07608-1050
19686511       +The Behal Law Group LLC,    501 South High street,    Columbus, OH 43215-5601
19686512        The Immaculate Touch,    365 Boston Post Road, #360,    Columbus, OH 43219
19686513       +Tonkon Torp LLP,    888 SW Fifth Ave., Suite 1600,    Portland, OR 97204-2099
19686514       +Treasurer State of Ohio,    c/o Seif & McNamee,    110 E. Emmitt Avenue,    Waverly, OH 45690-1334

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fisher@aksnlaw.com Feb 13 2019 19:55:01      J Matthew Fisher,
                 Allen, Kuehnle Stovall & Neuman LLP,    17 South High Street, Suite 1220,    Columbus, OH 43215
tr             +EDI: QCLCAUDILL.COM Feb 14 2019 00:38:00      Christal L Caudill,    3757 Attucks Drive,
                 Powell, OH 43065-6080
ust            +E-mail/Text: ustpregion09.cb.ecf@usdoj.gov Feb 13 2019 19:56:18       Asst US Trustee (Col),
                 Office of the US Trustee,    170 North High Street,   Suite 200,    Columbus, OH 43215-2417
19686485        EDI: RCSDELL.COM Feb 14 2019 00:38:00      Dell Financial Services,    PO Box 5292,
                 Carol Stream, IL 60197-5292
19686490        EDI: IRS.COM Feb 14 2019 00:38:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
19686492       +E-mail/Text: accounts.receivable@jeppesen.com Feb 13 2019 19:57:38       JEPPESEN SANDERSON,
                 55 Inverness Drive East,    Englewood, CO 80112-5412
19686499        E-mail/Text: Bankruptcy.notices@tax.state.oh.us Feb 13 2019 19:58:05
                 Ohio Department of Taxation,    Attn: Bankruptcy Division,   PO Box 530,
                 Columbus, OH 43216-0530
                                                                                              TOTAL: 7

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
19686500        Potential Employee Claims,   to be supplemented; privacy concerns)
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
       Case 2:19-bk-50766              Doc 7 Filed 02/15/19 Entered 02/16/19 00:26:24                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0648-2                  User: poseyd                       Page 2 of 2                          Date Rcvd: Feb 13, 2019
                                      Form ID: 309C                      Total Noticed: 43


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher   on behalf of Debtor    Exceptional Innovation, Inc. fisher@aksnlaw.com,
               doan@aksnlaw.com
                                                                                             TOTAL: 3
